                                    UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF ARIZONA

                                                   Minute Entry
Hearing Information:
                     Debtor:   STEELMAN ENTERPRISES, LLC
              Case Number:     4:09-BK-33960-BMW         Chapter: 12

       Date / Time / Room:     WEDNESDAY, SEPTEMBER 16, 2020 10:15 AM VIDEO CONF HRGS

      Bankruptcy Judge:        BRENDA M. WHINERY
           Courtroom Clerk:    REBECCA VOLZ
            Reporter / ECR:    RHIANNA DOMINGUEZ                                               0.00


Matter:
          DEBTORS' MOTION FOR ENTRY OF DISCHARGE AND FOR ORDER DECLARING LIENS SATISFIED
          R / M #:   116 / 0


Appearances:

     KELLY BLACK, REPRESENTING THE DEBTORS AND APPEARING BY VIDEOCONFERENCE
     STEVE STEELMAN, STEELMAN ENTERPRISES, LLC, APPEARING BY VIDEOCONFERENCE
     MARYANN STEELMAN, STEELMAN ENTERPRISES, LLC, APPEARING BY VIDEOCONFERENCE
     MISTY WEIGLE, REPRESENTING THE CHAPTER 12 TRUSTEE AND APPEARING BY
     VIDEOCONFERENCE
     YVETTE PATTERSON, REPRESENTING PINAL COUNTY AND APPEARING BY
     VIDEOCONFERENCE




  Case
Page 1 of 34:09-bk-33960-BMW            Doc 130 Filed 09/16/20 Entered 10/01/20 17:37:02    Desc
                                                                                     10/01/2020 5:36:31PM
                                         Main Document Page 1 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   4:09-BK-33960-BMW         WEDNESDAY, SEPTEMBER 16, 2020 10:15 AM


Proceedings:                                                                                               1.00


          The Court states that the plan provided for payment of Pinal County's claim and also provided
          that the taxes were to be brought current. What is the status?

          Mr. Black reports that there is a disagreement between the debtors and Pinal County as to the
          amount of taxes paid. The debtors believe that the taxes are current. The debtors paid all of
          their plan payments.

          Ms. Weigle reports that the trustee believes the taxes were satisfied. The trustee sent
          payments to Pinal County but eventually stopped sending those payments because they were
          being returned. At the time, the trustee's office was informed that the debtors had been
          making additional payments outside the plan.

          The Court states that if the trustee was sending payments and those payments were returned,
          then that may be the cause of any accounting discrepancies.

          Ms. Patterson states that Pinal County objected on the basis that the claim was not paid in
          full. The Pinal County Treasurer's Office believed that a claim had been filed in one of the
          jointly administered cases but it is unclear what actually happened to that claim form. It is
          possible that payments from the Chapter 12 Trustee were applied incorrectly. Further
          investigation is needed.

          The Court asks about payments that were made outside of the plan. Were those payments
          made directly to Pinal County? Is there an accounting of those payments?

          Mr. Black confirms that payments were made directly to Pinal County. He believes those
          payments are accurately reflected in Pinal County's objection.

          The Court asks about the returned payments. Does the trustee still have those funds?

          Ms. Weigle reports that the trustee does not have the returned funds. All of the funds have
          been distributed. She can provide an accounting of the returned checks. It will take some time
          to compile that information because over $550,000.00 has been distributed.

          COURT: A CONTINUED HEARING WILL BE SET TO ALLOW THE PARTIES TIME TO CLARIFY
          THE ACCOUNTING. THE PARTIES ARE TO WORK TOGETHER TO TRY TO RESOLVE THIS
          MATTER PRIOR TO THE NEXT HEARING. A CONTINUED HEARING IS SET FOR WEDNESDAY
          10/21/2020 AT 10:15 A.M.

          SUBSEQUENT TO THE HEARING

  Case
Page 2 of 34:09-bk-33960-BMW             Doc 130 Filed 09/16/20 Entered 10/01/20 17:37:02    Desc
                                                                                      10/01/2020 5:36:31PM
                                          Main Document Page 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                 Minute Entry
(continue)...   4:09-BK-33960-BMW     WEDNESDAY, SEPTEMBER 16, 2020 10:15 AM


          COURT: A CONTINUED HEARING IS SET FOR WEDNESDAY 10/21/2020 AT 10:15 A.M. ANY
          INTERESTED PARTY IS TO APPEAR BY TELEPHONE BY CALLING 1.877.873.8017 WITH
          ACCESS CODE 7011796. CONFIRM A TELEPHONIC APPEARANCE BY SENDING AN EMAIL TO
          COURTROOM DEPUTY REBECCA VOLZ, AT REBECCA_VOLZ@AZB.USCOURTS.GOV, AT LEAST
          THREE (3) BUSINESS DAYS PRIOR TO THE HEARING. THE EMAIL IS TO INCLUDE THE FULL
          NAME OF THE PERSON APPEARING AND THAT PERSON'S RELATIONSHIP TO THE CASE, THE
          CASE NAME, AND THE CASE NUMBER.




  Case
Page 3 of 34:09-bk-33960-BMW          Doc 130 Filed 09/16/20 Entered 10/01/20 17:37:02    Desc
                                                                                   10/01/2020 5:36:31PM
                                       Main Document Page 3 of 3
